Citation Nr: 1617917	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  15-27 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

(The issues of entitlement to service connection for a low back disability and a total disability rating based on individual unemployability (TDIU) will be addressed in a separate decision.) 


REPRESENTATION

Veteran represented by:	Neil Riley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to March 1970.  He also served on active duty for training (ADT) and inactive duty for training (IADT).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The Veteran testified before the undersigned during a Board hearing held in November 2015.  A copy of the hearing transcript (Transcript) is of record.

The Board further notes that the issues of entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine, as well as entitlement to a total disability rating based upon individual unemployability (TDIU), are addressed in a separate decision.

The issue of entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected disability, has been raised by the record (see Transcript, p. 10), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran testified in November 2015 that his service-connected neurological disability, radiculopathy of the right lower extremity, had worsened since his last VA examination (see Transcript, p. 5), rendering the results non-pertinent to his current level of disability.  The Veteran was last afforded a VA orthopedic examination to address his neurological disability in January 2014.  As such, this issue is remanded as to assess his present level of symptomatology for his disability on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in the appropriate specialty to determine the current nature and severity of his service-connected radiculopathy of the right lower extremity.  

2.  Then readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






